
	
		I
		111th CONGRESS
		1st Session
		H. R. 3859
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit contributions and expenditures by multicandidate political committees
		  controlled by foreign-owned corporations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ethics in Foreign Lobbying Act of
			 2009.
		2.Prohibition of
			 contributions and expenditures by multicandidate political committees or
			 separate segregated funds sponsored by foreign-controlled corporations and
			 associationsTitle III of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441 et seq.) is amended by adding at the end the following new
			 section:
			
				325.Prohibition of contributions and expenditures by
		  multicandidate political committees sponsored by foreign-controlled
		  corporations and associations(a)Notwithstanding any
				other provision of law—
						(1)no multicandidate
				political committee or separate segregated fund of a foreign-controlled
				corporation may make any contribution or expenditure with respect to an
				election for Federal office; and
						(2)no multicandidate
				political committee or separate segregated fund of a trade organization,
				membership organization, cooperative, or corporation without capital stock may
				make any contribution or expenditure with respect to an election for Federal
				office if 50 percent or more of the operating fund of the trade organization,
				membership organization, cooperative, or corporation without capital stock is
				supplied by foreign-controlled corporations or foreign nationals.
						(b)The Commission
				shall—
						(1)require each
				multicandidate political committee or separate segregated fund of a corporation
				to include in the statement of organization of the multicandidate political
				committee or separate segregated fund a statement (to be updated annually and
				at any time when the percentage goes above or below 50 percent) of the
				percentage of ownership interest in the corporation that is controlled by
				persons other than citizens or nationals of the United States;
						(2)require each trade
				association, membership organization, cooperative, or corporation without
				capital stock to include in its statement of organization of the multicandidate
				political committee or separate segregated fund (and update annually) the
				percentage of its operating fund that is derived from foreign-owned
				corporations and foreign nationals; and
						(3)take such action
				as may be necessary to enforce subsection (a).
						(c)The Commission
				shall maintain a list of the identity of the multicandidate political
				committees or separate segregated funds that file reports under subsection (b),
				including a statement of the amounts and percentage reported by such
				multicandidate political committees or separate segregated funds.
					(d)As used in this
				section—
						(1)the term
				foreign-owned corporation means a corporation at least 50 percent
				of the ownership interest of which is controlled by persons other than citizens
				or nationals of the United States;
						(2)the term
				multicandidate political committee has the meaning given that term
				in section 315(a)(4);
						(3)the term
				separate segregated fund means a separate segregated fund referred
				to in section 316(b)(2)(C); and
						(4)the term
				foreign national has the meaning given that term in section
				319.
						.
		3.Prohibition of
			 certain election-related activities of foreign nationalsSection 319 of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441e) is amended by adding at the end the following new
			 subsection:
			
				(c)A foreign national
				shall not direct, dictate, control, or directly or indirectly participate in
				the decisionmaking process of any person, such as a corporation, labor
				organization, or political committee, with regard to such person’s Federal or
				non-Federal election-related activities, such as decisions concerning the
				making of contributions or expenditures in connection with elections for any
				local, State, or Federal office or decisions concerning the administration of a
				political
				committee.
				.
		4.Establishment of
			 a clearinghouse of political activities information within the Federal Election
			 Commission
			(a)EstablishmentThere
			 shall be established within the Federal Election Commission a clearinghouse of
			 public information regarding the political activities of foreign principals and
			 agents of foreign principals. The information comprising this clearinghouse
			 shall include only the following:
				(1)All registrations
			 and reports filed pursuant to the Lobbying Disclosure Act of 1995 (2 U.S.C.
			 1601 et seq.) during the preceding 5-year period.
				(2)All registrations
			 and reports filed pursuant to the Foreign Agents Registration Act, as amended
			 (22 U.S.C. 611 et seq.), during the preceding 5-year period.
				(3)The listings of
			 public hearings, hearing witnesses, and witness affiliations printed in the
			 Congressional Record during the preceding 5-year period.
				(4)Public information
			 disclosed pursuant to the rules of the Senate or the House of Representatives
			 regarding honoraria, the receipt of gifts, travel, and earned and unearned
			 income.
				(5)All reports filed
			 pursuant to title I of the Ethics in Government Act of 1978 (5 U.S.C. App.)
			 during the preceding 5-year period.
				(6)All public
			 information filed with the Federal Election Commission pursuant to the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) during the preceding 5-year period.
				(b)Disclosure of
			 Other Information ProhibitedThe disclosure by the clearinghouse,
			 or any officer or employee thereof, of any information other than that set
			 forth in subsection (a) is prohibited, except as otherwise provided by
			 law.
			(c)Director of
			 Clearinghouse(1)The clearinghouse shall
			 have a Director, who shall administer and manage the responsibilities and all
			 activities of the clearinghouse.
				(2)The Director shall be appointed by
			 the Federal Election Commission.
				(3)The period of the Director’s term of
			 service shall be determined by the Commission, but may not exceed 5
			 years.
				(4)No individual appointed to serve a
			 term as the Director may serve for an additional term.
				(d)Ensuring
			 Sufficient Staff and Other ResourcesThe Commission shall ensure
			 that the Director has sufficient resources, including staff, to carry out the
			 Director’s duties and responsibilities under this Act.
			(e)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as may be necessary to conduct the activities of the clearinghouse.
			5.Duties and
			 responsibilities of the Director of the clearinghouse
			(a)In
			 GeneralIt shall be the duty of the Director of the clearinghouse
			 established under section 4—
				(1)to develop a
			 filing, coding, and cross-indexing system to carry out the purposes of this Act
			 (which shall include an index of all persons identified in the reports,
			 registrations, and other information comprising the clearinghouse);
				(2)notwithstanding
			 any other provision of law, to make copies of registrations, reports, and other
			 information comprising the clearinghouse available for public inspection and
			 copying, beginning not later than 30 days after the information is first
			 available to the public, and to permit copying of any such registration,
			 report, or other information by hand or by copying machine or, at the request
			 of any person, to furnish a copy of any such registration, report, or other
			 information upon payment of the cost of making and furnishing such copy, except
			 that no information contained in such registration or report and no such other
			 information shall be sold or used by any person for the purpose of soliciting
			 contributions or for any profit-making purpose;
				(3)to compile and
			 summarize, for each calendar quarter, the information contained in such
			 registrations, reports, and other information comprising the clearinghouse in a
			 manner which facilitates the disclosure of political activities, including, but
			 not limited to, information on—
					(A)political
			 activities pertaining to issues before the Congress and issues before the
			 executive branch; and
					(B)the political
			 activities of individuals, organizations, foreign principals, and agents of
			 foreign principals who share an economic, business, or other common
			 interest;
					(4)to make the
			 information compiled and summarized under paragraph (3) available to the public
			 within 30 days after the close of each calendar quarter, and to publish such
			 information in the Federal Register at the earliest practicable
			 opportunity;
				(5)not later than 150
			 days after the date of the enactment of this Act and at any time thereafter, to
			 prescribe, in consultation with the Comptroller General, such rules,
			 regulations, and forms, in conformity with the provisions of chapter 5 of title
			 5, United States Code, as are necessary to carry out the provisions of section
			 4 and this section in the most effective and efficient manner; and
				(6)at the request of
			 any Member of the Senate or Member of the House of Representatives, to prepare
			 and submit to such Member a study or report relating to the political
			 activities of any person and consisting only of the information in the
			 registrations, reports, and other information comprising the
			 clearinghouse.
				(b)DefinitionsAs
			 used in this section—
				(1)the terms
			 foreign principal and agent of a foreign principal
			 have the meanings given those terms in section 1 of the Foreign Agents
			 Registration Act of 1938 (22 U.S.C. 611);
				(2)the term
			 issue before the Congress means the total of all matters, both
			 substantive and procedural, relating to—
					(A)any pending or
			 proposed bill, resolution, report, nomination, treaty, hearing, investigation,
			 or other similar matter in either the Senate or the House of Representatives or
			 any committee or office of the Congress; or
					(B)any pending action
			 by a Member, officer, or employee of the Congress to affect, or attempt to
			 affect, any action or proposed action by any officer or employee of the
			 executive branch;
					(3)the term
			 issue before the executive branch means the total of all matters,
			 both substantive and procedural, relating to any pending action by any
			 executive agency, or by any officer or employee of the executive branch,
			 concerning—
					(A)any pending or
			 proposed rule, rule of practice, adjudication, regulation, determination,
			 hearing, investigation, contract, grant, license, negotiation, or the
			 appointment of officers and employees, other than appointments in the
			 competitive service; or
					(B)any issue before
			 the Congress; and
					(4)the term
			 Member of the House of Representatives includes a Delegate or
			 Resident Commissioner to the Congress.
				6.Penalties for
			 disclosureAny person who
			 discloses information in violation of section 4(b), and any person who sells or
			 uses information for the purpose of soliciting contributions or for any
			 profit-making purpose in violation of section 5(a)(2), shall be imprisoned for
			 a period of not more than 1 year, or fined under title 18, United States Code,
			 or both.
		7.Amendments to the
			 Foreign Agents Registration Act of 1938
			(a)Quarterly
			 ReportsSection 2(b) of the Foreign Agents Registration Act of
			 1938 (22 U.S.C. 612(b)), is amended in the first sentence by striking ,
			 within thirty days and all that follows through preceding six
			 months’ period and inserting the following: on January 31, April
			 30, July 31, and October 31 of each year, file with the Attorney General a
			 supplement thereto on a form prescribed by the Attorney General, which shall
			 set forth regarding the three-month periods ending the previous December 31,
			 March 31, June 30, and September 30, respectively, or if a lesser period, the
			 period since the initial filing,.
			(b)Exemption for
			 Legal RepresentationSection 3(g) of the Foreign Agents
			 Registration Act of 1938 (22 U.S.C. 613(g)) is amended by adding at the end the
			 following: A person may be exempt under this subsection only upon filing
			 with the Attorney General a request for such exemption..
			(c)Civil
			 PenaltiesSection 8 of the Foreign Agents Registration Act of
			 1938 (22 U.S.C. 618) is amended by adding at the end the following:
				
					(i)(1)Any person who is
				determined, after notice and opportunity for an administrative hearing—
							(A)to have failed to file a registration
				statement under section 2(a) or a supplement thereto under section 2(b),
							(B)to have omitted a material fact
				required to be stated therein, or
							(C)to have made a false statement with
				respect to such a material fact,
							shall be
				required to pay a civil penalty in an amount not less than $2,000 or more than
				$5,000 for each violation committed. In determining the amount of the penalty,
				the Attorney General shall give due consideration to the nature and duration of
				the violation.(2)(A)In conducting
				investigations and hearings under paragraph (1), administrative law judges may,
				if necessary, compel by subpoena the attendance of witnesses and the production
				of evidence at any designated place or hearing.
							(B)In the case of contumacy or refusal
				to obey a subpoena lawfully issued under this paragraph and, upon application
				by the Attorney General, an appropriate district court of the United States may
				issue an order requiring compliance with such subpoena and any failure to obey
				such order may be punished by such court as contempt
				thereof.
							.
			
